Citation Nr: 1800573	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active service from March 1964 to March 1967, to include service in the Republic of Vietnam (RVN).  Amongst his many decorations, the Veteran was awarded the Combat Infantry Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been afforded two separate VA examinations to evaluate his PTSD, taking place in August 2012 and April 2013.  His PTSD has not been evaluated since that time.  In comparison of his August 2012 and April 2013 evaluations, there is a marked decline in his functionality indicating a rapidly worsening disability.  Most notably, in less than a year, the Veteran went from having a good relationship with friends and family, to becoming almost completely isolated and not maintaining communication with his kids.  Furthermore, in an April 2013 VA examination report, the examiner noted memory loss, impairment of short and long term memory, difficulty in adapting to stressful circumstances, chronic sleep impairment, anxiety, hypervigilance, and auditory hallucinations.  Lastly, on the Veteran's January 2014 claim for TDIU and his March 2014 substantive appeal to the Board, he stated that his psychiatric symptoms had worsened to such a degree that they precluded him from seeking employment.

As the evidence of record indicates that his PTSD symptoms have increased in severity since his last examination, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD.  

With respect to the Veteran's claim for TDIU, at his April 2013 VA examination he indicated that he was receiving benefits from the Social Security Administration (SSA).  However, there is no indication that the AOJ has ever requested the Veteran's complete Social Security records from the SSA.  Therefore, attempts to identify and obtain outstanding SSA records must be made before a decision is rendered. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding SSA disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints.  

Additionally, the examiner should discuss the impact of the psychiatric symptoms on the Veteran's ability to work.  Any expected limitations in the workplace should be identified, such as an inability to get along with peers or with supervisors, deficits in concentration, irritability, and any other relevant considerations.

4.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




